106 F.3d 383
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jesus SALAS-RIJOS and Ana Salas, Plaintiffs, Appellants,v.COSTA CRUISE LINES, N.V., et al., Defendants, Appellees.
No. 96-1503.
United States Court of Appeals, First Circuit.
Jan. 14, 1997.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Carmen Consuelo Cerezo, U.S. District Judge]
Harry A. Ezratty on brief for appellants.
William A. Graffam, Jose Luis Suarez-Villafane, and Jimenez, Graffam & Lausell on brief for appellees.
Before SELYA, Circuit Judge, and COFFIN, Senior Circuit Judge, and LYNCH, Circuit Judge.
PER CURIAM.


1
Having reviewed the record and considered the parties' briefs, we are fully persuaded that the court below did not err in granting summary judgment in favor of the defendant.  Since the reasons underlying this ruling are clearly set forth in the district court's opinion, see Salas-Rijos v. Costa Cruise Lines, N.V., No. 94-2342CCC (D.P.R. Feb. 9, 1995), we need go no further.  Instead, we affirm the judgment for substantially the reasons elucidated by Chief Judge Cerezo in her well-reasoned rescript.


2
Affirmed.